            Case 4:19-cv-00005-CDL Document 40-11 Filed 08/07/20 Page 1 of 7
                                                               ta raft FGssiay}
                    Division of Forensic Sciences                                   Headquarters
                    Georgia Bureau of Investigation                                 DOFS Case #:                     2017 -1000874                                              {0009}
                    State of Georgia                                                Report Date:                     06/29/2020

                    Cleveland Miles             ANAB Accredited ISO /IEC 17025              1   11 111111 1111 111111 1111111111   III   1111111 I I   I   II
                                                                                                                                                            I I I   1 11111 11111H11 1111111   Ills III 1111
                    Deputy Director                   Testing Laboratory
                                                                                            1   11 111111   111111011 11111111111111111111        11   111111111111 01         11   111111111111111111 1111




Requested Service: Amended Report
   Agency:          GBI- Medical Examiner -HQ DOFS
   Agency Ref#:     DARRISAW
   Requested by:    A. Garrish

Case Individuals:
   Victim: Hector Arreola                                                                                   PLAINTIFF'S
                                                                                                  .t          EXHIBIT
Evidence:
     2017- 1000874-001                DECEDENT                                                                             It
                                                                                                       l9/1,)i/7                               114,
Results and Conclusions:
    Evidence Submission: 001
          INTRODUCTORY REMARKS:

          In accordance with the Georgia Death Investigation Act, a complete autopsy is performed on
          the body identified as HECTOR ARREOLA at the Georgia Bureau of Investigation, Division of
          Forensic Sciences in Decatur, Georgia. The autopsy is performed by Lora Darrisaw, M.D.

          Examination date: Wednesday, January 11, 2017
          Examination time: 9:00 A.M.

          PRESENTATION OF BODY AND IDENTIFICATION:

         As received, the body is lying supine in a white body bag. At the time of presentation, two white
         sheets and two green absorbent pads are underneath the body.

         Body identification: "Hector Arreola" and "Hector Rodrigo Arreola" on identification tags on bag
         and right 1st toe and hospital identification bracelet on left wrist.

         Clothing items worn on or received with the body:
         1. Blue hospital gown


         Jewelry:
         None

         Personal effects:
         None

         Medications:
         None received

         EVIDENCE OF DIAGNOSTIC AND THERAPEUTIC INTERVENTION:

         An orogastric tube is inserted in the mouth, secured with adhesive tape.

         An endotracheal tube is inserted in the mouth, secured with a Velcro strap and oral stabilizer
         device.

         A neck brace encircles the neck.

         Gauze and adhesive tape cover a sutured injury on the lateral left supraorbital ridge
         (subsequently described).

Report Date: 06/29/2020                                                                                                                                                   Page         1   of 7
Report id: MCTGK5SX0FC4LJ
Template Rev. 2015-12 -11
            Case 4:19-cv-00005-CDL Document 40-11 Filed 08/07/20 Page 2 of 7
Division of Forensic Sciences                                                                                          Continued
                                                              {Draft Copy)
Georgia Bureau of Investigation                                                                      2017-1000874: Amended Report



          An intravascular catheter is in the right lateral neck, secured with adhesive tape.

          Five adhesive electrocardiogram patches are on the anterior torso.

          A blood pressure cuff encircles the right arm.

          An intravascular catheter is in the right antecubital fossa, secured with adhesive tape.

          Needle puncture sites (2) are in the dorsal right hand, covered with gauze and adhesive tape.

          An intravascular catheter is in the left antecubital fossa, secured with adhesive tape.

          An intravascular catheter is in the left lateral neck, secured with adhesive tape.

          A pulse oximeter probe is on the left 2nd finger.

          A recent needle puncture site is on the dorsal left hand, covered with gauze and adhesive tape.

          A urethral catheter is inserted in the penis and is secured to the right thigh with an adhesive
          holder. The attached collection container has a small amount of yellow-brown urine.

         A rectal catheter is inserted in the anus and has a collection container that has approximately
         500 cc of dark brown liquid stool.

          IDENTIFYING MARKS AND SCARS:

         Tattoos:
         -19 x 13 cm monochromatic female figure, lateral left arm

         Scars:
         -3 x 2.5 cm irregular scar, left lateral upper face, adjacent to left eye
         -2 x 1 cm irregular scar, right knee

          EVIDENCE OF INJURY:

         1.    The left lateral supraorbital ridge has a 2 cm laceration that is closed with black sutures.
         The sutures are removed, and there is blood clot within the depths of the wound which gapes
         to a maximum width of 0.4 cm. The skin surrounding the left lateral edge of the wound
         features a 2.0 x 1.0 cm patchy red to dark red -black contused abrasion. The skin adjacent to
         the right upper end of the wound features a maximally 0.4 cm dark blue -purple contusion.
         2.    The medial left upper eyelid has maximally 1.0 cm dark purple ecchymosis.
         3.    The left lateral upper lip has a 1.1 x 1.0 cm dark purple contusion with focal dark brown
         crust formation.
         4. The medial right arm has a 5.0 x 3.0 cm variable red -purple and peripherally faint blue
         contusion.
         5.    The medial right forearm has a 5.0 x 3.0 cm faint purple contusion, proximally.
         6.    The anterior right wrist has a 6.0 x 6,0 cm faint blue apparent contusion.
         7.    The dorsal right hand has an 8.0 x 6.5 cm red contusion that has maximally six
         superimposed linear red abrasions that vary from 0.2 to 0.6 cm. An apparent needle puncture
         site is also within this area.
         8.    The medial left arm has a 6.0 x 5.0 cm dark purple contusion and a separate 13.0 x 6.5 cm
         variable dark purple, red and faint blue contusion.
         9.    The anterior left forearm has a 6.0 x 4.0 cm faint purple contusion.
         10. The medial left forearm has 1.0 x 0.6 cm faint purple contusion and a 2.0 x 1.1 cm darker
         purple contusion.
         11. The dorsal left forearm has a 1.0 cm aggregate of red -tan punctate scabs, proximally and
         two separate 0.2 cm red -tan scabs.
         12. The dorsomedial left forearm has a 4.0 x 3.0 cm faint red contusion and a separate 0.5 x
         0.3 cm red abrasion.

Report Date: 06/29/2020                                                                                                Page 2 of 7
Report id: MNCTGK5SX0FC4LJ
Template Rev. 2015-12-11
              Case 4:19-cv-00005-CDL Document 40-11 Filed 08/07/20 Page 3 of 7
Division of. Forensic Sciences                                                                                       Continued
                                                         (Draft Copy}
Georgia Bureau of Investigation                                                                   2017 -1000874: Amended Report


         13. The anterior left wrist has a 7.0 x 4.0 cm red, focally purple contusion.
         14. The dorsal left hand has a 5.0 x 3.0 cm red contusion within which is an apparent needle
         puncture site.
         15. The dorsal left 4th finger has an isolated 0.3 cm linear red abrasion.
         16. The medial right knee has a 2.3 x 1.5 cm red contusion proximally and a 2.0 x 1.5 cm
         patchy faint red abrasion, distally.
         17. The medial right leg has a 3.0 x 0.6 cm red abrasion, proximally.
         18. The medial left knee has a 3.0 x 2.0 cm patchy pale pink abrasion.
         19. The anterolateral left leg has a 3.0 x 2.0 cm red contusion, proximally.
         20. The left lateral back has a 5.0 x 2.6 cm dark purple mark within an area of lividity.
         21. The central lower back has a 2.0 x 2.0 cm irregular purple mark within an area of lividity.
         22. The inferior right buttock (maximally 4.0 cm) and left buttock (maximally 3.0 cm) have
         discolored red to red -tan regions and a few scattered punctate scabs.

         The skin of the back and posterior arms and legs is incised and reflected. The following areas
         of subcutaneous hemorrhage are identified:

         1.   Maximally 6.0   cm, anterior right wrist.
         2.   Maximally 4.0   cm, anterior left wrist.
         3.   Maximally 3.5   cm, posterior left forearm.
         4.   Maximally 3.5   cm and 12.0 cm, anteromedial left upper arm.
         5.   Maximally 3.5   cm, anteromedial right upper arm.
         6.   Maximally 2.5   cm, midline lower back.

         The incised and reflected skin of the scalp reveals a 4.5 x 4.0 cm region of hemorrhage
         involving the left frontal region underlying the previously described laceration. A 3.0 x 2.7 cm
         subscalpular hemorrhage involves the left lateral frontal scalp.

         EXTERNAL EXAMINATION:

         Race/Gender: White man
         Weight: 235 pounds
         Height: 73 inches
         Recorded age: 30-years-old

          Postmortem features:

         Rigor: Fixed
         Livor: Posterior distribution with occasional Tardieu spots
         Decomposition: No decompositional changes

          Head and Neck:

         Hair: black, straight, 18 cm
         Eyes: Brown irides, 0.7 cm dilated pupils, mildly congested sclerae and conjunctivae
         Teeth: Natural in good repair
         Ear piercing: No
         Facial hair: 0.3 cm mustache and beard

         The head is normocephalic. The nose is normally formed, and the septum is intact and
         midline. The oral cavity has moist mucous membranes. The nose and mouth are free of
         abnormal fluid or blood accumulation. The ears are normally formed.

          The neck is normally formed, free of trauma and supple without palpable adenopathy or
          masses. The trachea is palpable in the midline.

          Torso:

          The chest has a normal anterior -posterior diameter and is stable to compression. The
          abdomen is flat and soft to palpation. There is no appreciable fluid collection. The back is

Report Date: 06/29/2020                                                                                               Page 3 of 7
Report id: hMCTGK5SX0FC4LJ
Template Rev. 2015 -1241
            Case 4:19-cv-00005-CDL Document 40-11 Filed 08/07/20 Page 4 of 7
Division of Forensic Sciences                                                                                         Continued
                                                         (Draft Copy}
Georgia Bureau of Investigation                                                                    2017- 1000874: Amended Report


         unremarkable, and the spine appears straight.

         Extremities:

         The upper and lower extremities are normally developed and have a normal number of digits.
         The extremities are free of palpable and visible fractures. The fingernails are worn at the level
         of the distal fingertips and mild dirt is beneath the nails. The feet and toes are unremarkable.
         The extremities have no appreciable marks or scars that are indicative of intravenous drug
         usage.

         External Genitalia:

         The external genitalia are that of a normal adult male. The testes are palpable in the scrotum.
         The penis is circumcised and free of abnormalities. The anus and perineum are unremarkable
         and free of injuries.

         INTERNAL EXAMINATION:

         The body is opened with the usual Y- shaped incision. The head is opened with the usual
         intermastoid incision.

         Body cavities:

         Chest cavity fluid collections: None
         Pericardium fluid collection: None
         Abdominal cavity fluid collections: None

         The subcutaneous fat and musculature of the chest and abdomen are free of injuries. The
         sternum and chest plate are intact. The body cavities are free of adhesions. The diaphragm is
         normally formed and shows no defects. The visceral organs are in the normal anatomic
         position.

         Neck:

         The soft tissues, strap muscles and vital structures of the neck are free of injury. The hyoid
         bone and laryngeal cartilages are intact. The larynx and trachea are opened longitudinally and
         exhibit intact gray -tan mucosa and no obstruction by foreign objects. The epiglottis is not
         inflamed or swollen. The cervical spine and atlanto- occipital joint are stable to manipulation.

         Cardiovascular System:

         Heart weight: 460 grams
         Left ventricle measurement: 1.5 cm

         The epicardium is smooth and shiny. The atria and ventricles are normally formed. No septal
         defects or other congenital abnormalities are seen. The ventricular myocardium is red -brown
         and has no infarcts either acute or remote. The cardiac valves. papillary muscles and chordae
         tendineae are normally formed and unremarkable. The coronary ostia arise normally from the
         sinuses of Valsalva. The coronary arteries have no atherosclerosis. The great vessels connect
         to the heart in a normal fashion and have no thrombi. The aortic arch branches arise in the
         usual fashion. The aorta has no atherosclerosis.

          Respiratory System:

          Right lung weight: 820 grams
          Left lung weight: 720 grams

         The visceral pleural surfaces are smooth and shiny. The left medial upper lung has focal
         pleural hemorrhage (4 x 2 cm). The bronchi are unobstructed. The pulmonary vessels are
         free of thromboemboli. The cut surfaces have no infarcts, masses or palpable consolidation.

Report Date: 06/23/2020                                                                                                Page 4of7
Report íd: MCTGK5SX0FC4LJ
Template Rev. 2015-12 -11
             Case 4:19-cv-00005-CDL Document 40-11 Filed 08/07/20 Page 5 of 7
Division of Forensic Sciences                                                                                     Continued
                                                       {Draft Copy}
Georgia Bureau of Investigation                                                                2017- 1000874: Amended Report



         Gastrointestinal System:

         Stomach contents: Small amount of dark brown -red fluid

         The tongue has no injuries. The esophagus has an intact gray-white mucosa and is
         unobstructed to the stomach. The gastric mucosa is intact and has no masses, erosions or
         ulcers. The small and large intestines are grossly and palpably unremarkable. The rectal
         mucosa is intact and unremarkable. The appendix is present in the right lower abdominal
         quadrant.

         The pancreas has a gray-tan lobulated parenchyma and is free of hemorrhage, fibrosis, fat
         necrosis and masses.

         Hepatobiliary System:

         Liver weight: 2240 grams

         The liver has an intact capsule and prominent slightly firm tan -yellow parenchyma. The
         parenchyma has no focal lesions, nodularity or masses. The gallbladder has a normal mucosa
         and contains green viscous bile and no stones.

         Genitourinary System:

         Right kidney weight: 180 grams
         Left kidney weight: 160 grams
         Urine: Negligible yellow cloudy fluid

         The kidney cortical surfaces are unremarkable. The cut surfaces, including the pyramids,
         calyces, pelves and vessels, are unremarkable. The bladder has a normal mucosa.

         Reproductive System:

         Prostate: Normal parenchyma
         Testes: Normal parenchyma

         Reticuloendothelial System:

         Spleen weight: 120 grams

         The spleen capsule is thin and intact. The cut surfaces have no focal lesions or masses. The
         lymph nodes of the mediastinal, hilar, abdominal and inguinal areas are unremarkable.

         Endocrine System:

         The right and left adrenals are of normal size and show no abnormalities. The thyroid gland
         has a uniform tan -brown parenchyma and is unremarkable.

         Musculoskeletal System:

         The axial and appendicular skeleton is unremarkable. The musculature is normally developed
         and unremarkable.

          Neurologic System:

         Brain weight: 1440 grams

         The scalp is incised and reflected. There is subscalpular hemorrhage as previously described.
         The calvarium is intact. There are no epidural, subdural or subarachnoid hemorrhages. The
         dura and dura) sinuses are unremarkable with no sinus thrombosis, hemorrhages or masses.

Report Date: 06/29/2020                                                                                            Page   5   of 7
Report id: MCTGK5SX0FC4LJ
Template Rev. 205 -12 -11
                 Case 4:19-cv-00005-CDL Document 40-11 Filed 08/07/20 Page 6 of 7
Division of Forensic Sciences                                                                                          Continued
                                                             {Draft Copy)
Georgia Bureau of Investigation                                                                     2017- 1000874: Amended Report


          The surface of the brain shows a normal gyral pattern. The parenchyma displays moderate
          edema and mild congestion. The leptomeninges are clear and glistening. The cranial nerves
          and cerebral arteries are unremarkable. The coronal cut surfaces of the brain are
          unremarkable. The cut surfaces of the brainstem and cerebellum are unremarkable. The base
          of the skull is intact.

          MICROSCOPIC EXAMINATION:

          Microscopic examination is not performed.

          OTHER PROCEDURES:

          1.     Air dried bloodstain card collected and held for serology.
          2.     Specimens collected for toxicology: iliac and heart blood, vitreous and liver
          3.     Identification and documentation photographs taken.
          4.     Tissue sections retained for histology. if required.
          5.     Evidence submitted: head hair and fingerprints

          SUMMARY OF FINDINGS/PATHOLOGIC DIAGNOSES:

          I.     Methamphetamine toxicity (see separate toxicology report)

          II.  Cutaneous contusions with subcutaneous hemorrhage of the upper extremities including
          bilateral wrists

          III.   Cutaneous laceration of the left supraorbital ridge (status post suture closure)

          IV.    Occasional contusions and abrasions of lower extremities

          V.     Isolated contusion of lower back

          VI.    Apparent hepatosteatosis

          VII. Isolated left upper lung pleural hemorrhage

          OPINION /SUMMARY:

          This 30- year -old Hispanic male, Hector Arreola, was reportedly involved in a struggle with law
          enforcement after they were called to his home for apparent paranoid behavior. He reportedly
          became unresponsive during transport to the hospital, where he was admitted to the intensive
          care unit. He subsequently died despite medical therapeutic intervention. The hospital records
          document a positive drug screen. The complete autopsy discloses cutaneous contusions
          predominantly of the arms and a laceration above the left eye that reportedly was sustained
          prior to the struggle with law enforcement. Internal examination reveals apparent fatty change
          of the liver and no other significant anatomic abnormalities. Additionally, no fatal traumatic
          injuries are identified. Methamphetamine and amphetamine are detected in the postmortem
          toxicology analysis. Following review of the autopsy findings and toxicology analysis in
          conjunction with the investigative information concerning the circumstances of his death, the
          cause of death is certified as sudden cardiac death following struggle with law enforcement
          including prone position restraint complicating acute methamphetamine toxicity ( *amended
          from methamphetamine toxicity). The manner of death in this instance is certified as homicide
          ( *amended from accident).


          CAUSE OF DEATH:

          Sudden cardiac death following struggle with law enforcement including prone position restraint
          complicating acute methamphetamine toxicity

          *Amended from "Methamphetamine toxicity"



Report Date: 06/29/2020                                                                                                 Page 6 of 7
Report id: FACTGKK5SX0FC4LJ
Template Rev. 2015 -12 -11
             Case 4:19-cv-00005-CDL Document 40-11 Filed 08/07/20 Page 7 of 7
Division of- Forensic Sciences                                                                                      Continued
                                                         {Draft Copy)
Georgia Bureau of Investigation                                                                  2017- 1000874: Amended Report


          MANNER OF DEATH:

          Homicide

          *Amended from "Accident'



Only those items discussed in the results above were analyzed for this report. The above represents the
interpretations/opinions of the undersigned analyst. Unless noted above, evidence analyzed in this report will
be returned to the submitting agency. Biological evidence (body fluids and tissues) and proof determination
evidence will be destroyed after one year. This report may not be reproduced except in full without written
permission of the laboratory.

Technical notes and data supporting the conclusions and findings in this report are maintained within the
laboratory case records.

This case may contain evidence that must be preserved in accordance with O.C.G.A. § 17-5-56.




                                                                  Lora Darrisaw
                                                                  Dir. of Pediatric Pathology
                                                                  404-270-8186
                                                                  lora.darrisaw @gbi.ga.gov
Related Agencies:
      Muscogee Co. DistrictAttomey
      GBI -Reg. 02- Columbus                                              ACN: 0201723417
      Muscogee Co. Coroner
      Chattahoochee Judicial Circuit

                                               End of Official Report




Report Date: 06/29/2020                                                                                             Page 7 of 7
Report id: MCTGK5SX0FC4LJ
Template Rev. 2015 -12 -11
